
	

115 S3322 IS: American Aviator Act
U.S. Senate
2018-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3322
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2018
			Ms. Baldwin (for herself and Mr. Hoeven) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To establish a pilot program to provide flight training services to veterans.
	
	
		1.Short title
 This Act may be cited as the American Aviator Act.
		2.Pilot program to provide flight training services to veterans
 (a)In generalThe Administrator of the Federal Aviation Administration (in this section referred to as the Administrator) shall establish a pilot program under which grants are made to 10 eligible entities to provide flight training services to veterans.
 (b)Eligible entityFor purposes of this section, the term eligible entity means a pilot school that— (1)holds a training certificate under part 141 of title 14, Code of Federal Regulations; and
 (2)has an established employment pathway with at least one commercial air carrier operating under part 121 or 135 of title 14, Code of Federal Regulations.
 (c)Priority applicationIn selecting eligible entities to award grants to under this section, the Administrator shall give priority to eligible entities that meet either of the following:
 (1)The entity is accredited by the Department of Education. (2)The entity holds a restricted airline transport pilot (R–ATP) letter of authorization, as specified under part 61 of title 14, Code of Federal Regulations.
 (d)Considerations in selectionIn selecting eligible entities to award grants to under this section, the Administrator shall consider the following:
 (1)The eligible entity's student success/pass rate, as measured by part 141 of title 14, Code of Federal Regulations.
 (2)The total estimated cost per veteran to complete the eligible entity's program. (3)The anticipated time from start of training under the eligible entity's program to employment.
 (4)The eligible entity's graduate placement percentage. (5)The eligible entity's use of advance technology and simulation.
 (e)Use of fundsAmounts from a grant received by an eligible entity under the pilot program shall be used for the following:
 (1)To recruit and enroll veterans for flight training services. (2)To provide guidance and flight training services to the veterans enrolled, including additional training required to reach proficiency, for the following certificates and ratings:
 (A)Private pilot certificate. (B)Instrument rating.
 (C)Commercial pilot certificate. (D)Multi-engine rating.
 (E)Certified flight instructor certificate, if applicable to degree sought. (F)Certified flight instructor instrument certificate, if applicable to degree sought.
 (3)To provide applicable program tuition, books, training materials, and equipment. (4)To provide periodic reports to the Administrator on use of the grant funds, including documentation of training completion of the certificates and ratings described in subparagraphs (A) through (F) of paragraph (2).
 (f)Coordination with veterans education benefitsIn the event a veteran participates in the pilot program who is entitled to educational assistance for veterans under the laws administered by the Secretary of Veterans Affairs—
 (1)any costs of the veteran in participation in the pilot program that are covered by such educational assistance shall be borne by the veteran using such educational assistance; and
 (2)any costs incurred by the veteran in participation in the pilot program that are not covered by such educational assistance, including the cost of a private pilot license, may be borne by the eligible entity concerned using grant amounts awarded to the eligible entity for purposes of the pilot program.
 (g)AppropriationsTo carry out this section, there is authorized to be appropriated $5,000,000 for each of the fiscal years 2019 through 2021.
			
